DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments
Applicant’s arguments filed 03/30/2022, with respect to claim 1 that Stiesdal does not teach a combined axial-radial bearing have been fully considered and are persuasive.  The 102 rejection based on Stiesdal is withdrawn. A new ground of rejection is being applied and this rejection is therefore a non-final rejection.
Claim Objections
Claim 13 is objected to because of the following informalities: the claim does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7-13 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 2014/0193264 A1) hereinafter Pedersen in view of Stiesdal (US 2017/0260970 A1).
Regarding claim 1, Pedersen teaches a wind turbine rotary connection for a two wind turbine components (1, 3) (0047-0053) (Fig. 1) which are rotatable relative to each other, the wind turbine rotary connection comprising:
a combined axial-radial bearing (5) (Paras. 0047-0053) (Figs. 1-2), the combined axial-radial bearing has an axial bearing component (7, 8) and a separate radial bearing component (6) (paras 0018-0022 and 0047-0053; Figs. 1-2), wherein the axial bearing is a plain bearing (para. 0047).
Pedersen does not specifically state the axial bearing component has a first convexly curved bearing surface and a second concavely curved bearing surface.
However, Stiesdal teaches a wind turbine rotary connection (paras. 0086-0093) for two wind turbine components (1, 2) (Fig. 1) which are rotatable with respect to each other (paras. 0032), the wind turbine rotary connection comprising a combined axial-bearing wherein the combined axial-radial bearing has an axial bearing component (Stiesdal, annotated FIG. 1 below) and a radial bearing component (Stiesdal, annotated FIG. 1 below),
wherein the axial bearing component is a plain bearing having a first convexly curved bearing surface and a second concavely curved bearing surface (Stiesdal, annotated FIG. 1 below, para. 0035).

    PNG
    media_image1.png
    637
    784
    media_image1.png
    Greyscale

	Since both Pedersen and Stiesdal teach bearings for use in a wind turbine rotor, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pedersen by constructing the axial bearing as taught by Stiesdal as all claimed part were known and would have yielded none but an expected result namely; rotatably connecting the two wind turbine components.




Regarding claim 4, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 1. Pedersen as modified by further teaches the axial bearing component is of an annular configuration (Stiesdal, Fig. 1).
Regarding claim 5, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 1. Pedersen as modified by Stiesdal further teaches the radial bearing component is of an annular configuration (Pedersen, Fig. 1).
Regarding claim 7, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 1. Pedersen as modified by Stiesdal further teaches the radial bearing component is a plain bearing (Pedersen, Figs. 1-2; paras. 0015) selected from the following bearing types: cylindrical plain bearing a lemon bore bearing (Pedersen 0015-0018).
Regarding claim 8, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 1. Pedersen as modified by Stiesdal further teaches the combined axial radial bearing is a first bearing and the rotary connection has a second bearing (Pedersen, paras. 0020-0021 and Stiesdal, paras. 0093).
Regarding claim 9, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 8. Pedersen as modified by Stiesdal further teaches the second bearing is a combined axial radial-bearing with an axial bearing component and a separate radial bearing component (Stiesdal, annotated FIG. 1 above), wherein the axial bearing is a plain bearing having a first convexly curved bearing surface and a  second concavely curve surface (Stiesdal discloses two axial bearings 6 and 7 each with convexly curved bearing surface and concavely bearing surface; Fig. 1, para. 0089 and Stiesdal, annotated FIG. 1 above).
Regarding claim 10, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 9. Pedersen as modified by Stiesdal further teaches the first convexly curved and the second concavely curved bearing surfaces are in direct mutually adjoining relationship and with the axial bearing components in mutually adjacent relationship (Stiesdal, annotated FIG. 1 above).
Regarding claim 11, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 9. Pedersen as modified by Stiesdal further teaches the first convexly curved and the second concavely curved bearing surfaces are in direct mutually adjoining relationship and with the radial bearing components in mutually adjacent relationship (Stiesdal, annotated FIG. 1 above and Pedersen Figs. 1-2).
Regarding claim 12, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 9. Pedersen as modified by Stiesdal further teaches the first convexly curved and the second concavely curved bearing surfaces are arranged in mutually spaced relationship (Stiesdal, annotated FIG. 1 above).
Regarding claim 13, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 10. Pedersen as modified by Stiesdal further teaches a third bearing (10) arranged spaced in relation to the arrangement of the first convexly and second concavely curved bearing surfaces (Pedersen, Fig. 1).
Regarding claim 19, Pedersen as modified by Stiesdal teaches all the claimed limitations as state in claim 13. Pedersen as modified by Stiesdal further teaches the third bearing (Pedersen, Fig. 1).
Regarding claim 20, Pedersen as modified by Stiesdal teaches all the claimed limitations as state in claim 1. Pedersen as modified by Stiesdal further teaches the radial bearing component is segmented plain bearing with tilt segments (Petersen, paras. 0037 and 0056).
Claims 2-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Stiesdal as applied to claim 1above and further in view of Frank et al. (US 2016/0025068 A1) hereinafter Frank.
Regarding claim 2, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 1 but fail to disclose that the first convexly and second convexly curved bearing surfaces of the axial bearing component is formed partially or completely from a fiber composite.
However, Frank teaches a bearing arrangement for a wind turbine, the bearing arrangement comprising rolling elements (17, 18) and raceways (19, 20) (Fig.1, para. 0070), the rolling element (17, 18) being disposed in the raceways (19, 20) (Fig. 1). Frank further teaches the rolling elements and the raceways could be formed from fiber composite material (para. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Pedersen by making partially or completely the first convexly and the second concavely bearing surfaces with composite fiber material as taught by Frank in order for the bearing to withstand a high tensile stress.
Regarding claim 3, Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 1 but fail to disclose that at least of the first convexly and second convexly curved bearing surfaces of the axial bearing component is formed partially or completely from a fiber composite and the other of the first convexly and second convexly curved bearing surfaces of the axial bearing component is formed partially or completely from a metallic material.
However, Frank teaches a bearing arrangement for a wind turbine, the bearing arrangement comprising rolling elements (17, 18) and raceways (19, 20) (Fig.1, para. 0070), the rolling element (17, 18) being disposed in the raceways (19, 20) (Fig. 1). Frank further teaches the rolling elements and the raceways could be formed from fiber composite material or metallic material (para. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Petersen by making partially or completely at least one first convexly and the second concavely bearing surfaces with composite fiber material and the other of the first convexly and second convexly curved bearing surfaces of the axial bearing component partially or completely from a metallic material as taught by Frank in order for the bearing to both withstand a high tensile stress and enhanced lubrication.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Stiesdal as applied to claim 1 above and further in view of Aust et al. (US 2015/0043858 A1) hereinafter Aust.
Pedersen as modified by Stiesdal teaches all the claimed limitations as stated above in claim 1 but fails to teach the radial bearing is a rolling bearing.
However, Aust teaches a bearing arrangement for a wind turbine (Figs. 1-5), the bearing arrangement being a radial bearing and can be a rolling-element bearing or sliding bearings (para. 0021).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to further modify Stiesdal by substituting the sliding bearing with a rolling bearing as taught by Stiesdal as all claimed parts were known in the art  and would have yielded none but an expected result namely radially supporting the wind turbine rotary connection with the rolling bearing.
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Stiesdal as applied to claim 1 above and further in view of Roer et al. (US 2015/0016976 A1) hereinafter Roer.
Regarding claim 14, Stiesdal teaches all the claimed limitations as stated above in claim 1. Stiesdal further teaches:
a plurality of rotor blades (Pedersen, para. 0013);
a rotor blade hub (Pedersen, para. 0013);
a generator (3) having a generator rotor (2) and a generator stator (9) (Pedersen, Para. 0051 and Figs. 1-2), wherein the generator rotor and the rotor blade hub are connected by a second connection (Pedersen, Fig. 2; para. 0049)
0013), a machine carrier (Pedersen, para. 0014) and a tower (Pedersen, para. 0014).
Pedersen as modified by Stiesdal fails to teach:
the plurality of rotor blades rotatably mounted to the rotor hub by first connections;
the generator mounted to the machine carrier by a third connection;
the machine carrier coupled to the tower by a fourth connection
However, Roer teaches a wind turbine rotary connection, the wind turbine comprising: 
a plurality or rotor blades (56) (Figs. 2-3, para. 0066), a rotor blade hub (4) (Figs. 2-3), the plurality of rotor blades rotatably mounted on the rotor blade hub by a first connection (Figs. 2-3);
a generator (46), having a generator rotor (50) and a generator stator (48) (Figs. 2-3, para. 0073), wherein the generator rotor and the rotor hub are coupled together by a second connection (Figs. 2-3),
a machine carrier (2) (Figs. 2-3, para. 0062), wherein the generator is mounted to the machine carrier by a third connection; 
a tower (26) (Figs. 2-3), the machine carrier is coupled to the tower by a fourth connection.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Pedersen by connecting the plurality of rotor blades to the hub; the machine carrier to the generator and the tower to the machine carrier as taught by Roer for rotatably supporting the components with respect to each other.
Regarding claim 15, Pedersen as modify by Stiesdal and Roer teaches all the claimed limitations as state in claim 14. Pedersen as modify by Stiesdal and Roer further teaches the at least one of the first, second, third or fourth connection is a hydrodynamic plain rotary connection (Pedersen, para. 0038).
Regarding claim 16, Pedersen as modify by Stiesdal as modified and Roer teaches all the claimed limitations as state in claim 14. Pedersen as modify by Stiesdal and Roer further teaches the at least one of the first, second, third or fourth connection is a dry-running plain rotary connection (Roer, Figs. 2-3).
Regarding claim 17, Pedersen as modify by Stiesdal and Roer teaches all the claimed limitations as state in claim 14. Pedersen as modify by Stiesdal and Roer further teaches the generator rotor and the rotor blade hub are coupled together directly (Pedersen, Fig. 2 and Roer, Figs. 2-3).
Regarding claim 18, Pedersen as modify by Stiesdal and Roer teach all the claimed limitations as state in claim 14. Pedersen as modified by Stiesdal and further teaches the generator rotor and the rotor blade hub are coupled together by a main shaft and a transmission (Pedersen, Fig.1; para. 0013).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/Christopher Verdier/Primary Examiner, Art Unit 3745